DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 Response to Amendment
The Examiner acknowledges the amending of claims 1, 4, 6, 10-12, 15 and the cancellation of claims 7-8.
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
With respect to claims 1 and 15, the Applicant has argued (Remarks, pg.13) that Kohda does not teach the step portion #35a to be in contact with the etching groove #30.
The Examiner notes that Kohda need not express in words that the 2 identified depressions are in contact if such contact is clearly shown in the figures. In this case the first depression meets/contacts the second depression at the bottom of the first depression and top of the second depression (see annotated figure 1 below).

    PNG
    media_image1.png
    309
    545
    media_image1.png
    Greyscale

With respect to claims 1 and 15, the Applicant has argued (Remarks, pg.13) that Kohda does not teach the step portion #35a is closer to a third surface than the etching groove #30.
The Examiner does not agree. First, the claim language is slightly different than that argued as the claims state “an entirety”. Second, Kohda teaches a third surface (fig.1  front facet) which is between the first surface and the second surface (fig.1 lower/upper) and which is perpendicular to the first surface (as seen via the axis and plane notations in fig.1/2 and [0038]). Kohda further teaches an entirety of the second depression is closer to the third surface than an entirety of the first depression (based on the amount of border shared with the identified third surface; see annotated figure 1 below; also note the 112 rejection of the claim language below).

    PNG
    media_image2.png
    492
    668
    media_image2.png
    Greyscale

The Examiner also notes a third side of Kohda could alternatively be interpreted as a lateral side (still being perpendicular as seen via the axis and planes in fig.1/2 and [0038]), and since the identified second depression is the ONLY depression which contacts the alternate third surface (near bottom portion of substrate) the entirety of the second depression would necessarily be closer to the alternate third surface than an entirety of the first depression (see annotated fig.1 below).

    PNG
    media_image3.png
    687
    1119
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-12 and 15 (and all claims dependent therefrom) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 have been amended to state “an entirety of the second depression is closer to the third surface than an entirety of the first depression”.  The meaning of this phrase is unclear based on using the word “entirety”, which therefore makes the meets and bounds of the claims unclear.
For purposes of examination, the phrase will be interpreted as the second depression shares a longer border with the third surface than the first depression shares with third surface.

Claim 1 refers to “a third surface” which is understood to correspond to fig.1 “S3” of the instant application. Claims 10-12 additionally refer to “a first end surface including the light-emitting region”. The specification at [0026] also refers to “a first end surface” as S3. It is therefore unclear whether the third surface is the same as the first end surface or different based on the original disclosure, making the meets and bounds of the claims unclear.
For purposes of examination, the third surface is understood to be the same as the first end surface.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-8, 10, 11 and 13-16 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Kohda (US 2009/0101927).
	With respect to claim 1, Kohda discloses a semiconductor light-emitting element (fig.1, [0008]), comprising: a stacking structure including a first surface (fig.1 lowermost surface); a second surface opposite to the first surface (fig.1 uppermost surface); a third surface between the first surface and the second surface (fig.1  front facet), wherein the third surface is perpendicular to the first surface (as seen via the axis and plane notations in fig.1/2 and [0038]); a substrate (fig.1 #1); and a semiconductor layer (fig.1 #2-18, [0029-30]), wherein the substrate and the semiconductor layer are between the first surface and the second surface fig.1 as defined above), the substrate and the semiconductor layer are in order from a side on which the first surface is located (fig.1 as defined above), the substrate includes a compound semiconductor (GaN base, [0029]), the semiconductor layer being crystal-grown on the substrate ([0029]), the semiconductor layer includes a light-emitting region (fig.1 portion of #10 at #25, [0040]); a first depression (fig.1 #30 on right front) on at least a portion of a first edge of the stacking structure (fig.1 upper front edge), wherein the first edge is adjacent to the second surface of the stacking structure, and the first depression includes a first portion and a second portion, wherein the first portion (fig.1 portion of #30 directly abutting central guide region) is closer to the light emitting region than the second portion (fig.1 portion of #30 extending from the portion abutting central guide region) in an extending direction of the first edge (fig.1 upper front edge); and a second depression (fig.1 #35a on right front) on a second edge of the stacking structure (fig.1 where front facet and right side meet), wherein the second edge extends along a thickness direction of the stacking structure (fig.1 #35a extends to substrate), the second portion of the first depression is closer to the light emitting region than the second depression (fig.1 as defined above; see annotated fig.1 below), the second depression is in contact with the first depression (the first depression meets/contacts the second depression at the bottom of the first depression and top of the second depression; see annotated figure 1 below), and an entirety of the second depression is closer to the third surface than an entirety of the first depression (based on the amount of border shared with the identified third surface; see annotated figure 1 below).  

    PNG
    media_image4.png
    639
    632
    media_image4.png
    Greyscale


    PNG
    media_image1.png
    309
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    668
    media_image2.png
    Greyscale

The Examiner also notes a third side of Kohda could alternatively be interpreted as a lateral side (still being perpendicular as seen via the axis and planes in fig.1/2 and [0038]), and since the identified second depression is the ONLY depression which contacts the alternate third surface (near bottom portion of substrate) the entirety of the second depression would necessarily be closer to the alternate third surface than an entirety of the first depression (see annotated fig.1 below).

    PNG
    media_image3.png
    687
    1119
    media_image3.png
    Greyscale


With respect to claim 2, Kohda discloses the portion of the first edge is different from the light emitting region (fig.1 #30 does not extend to #25).  
 With respect to claim 5, Kohda discloses a length of the first depression along the extending direction of the first edge (fig.1 upper front) is larger than a length of the second depression along the extending direction of the first edge (fig.1 #30 extends closer to center than #35a).  
With respect to claim 6, Kohda discloses the first depression is provided on one or both of two regions of the semiconductor layer (fig.1 left/right sides of upper central ridge), and the light-emitting region of the semiconductor layer is between the two regions of the semiconductor layer (fig.1 #30 on one side of #25 as defined above; also can be seen on both sides sandwiching #25).  
With respect to claim 7, Kohda discloses the first depression is provided adjacent to the second depression (fig.1 #30 adjacent #35a).  
With respect to claim 8, Kohda discloses the first depression is spaced apart from the second depression (fig.1 first depression can be considered #30 on right and the second depression #35a on left).  
With respect to claim 10, Kohda discloses the stacking structure has a rectangular parallelepiped shape (fig.1), the stacking structure includes: a first end surface including the light-emitting region and a second end surface opposite to the first end surface (fig.1 front/rear facets), and the first edge corresponds to each of: a first side of the stacking structure adjacent to the second surface and the first end surface, and a second side of the stacking structure adjacent to the second surface and the second end surface (fig.7 #30 can be said to be adjacent to the upper front edge and the upper left edge such that the first edge can be considered either of the two edges).  
With respect to claim 11, Kohda discloses the stacking structure has a rectangular parallelepiped shape (fig.1), the stacking structure further includes: a first end surface including the light-emitting region and a second end surface opposite to the first end surface (fig.1 front/rear facets), and the second edge corresponds to one or both of two sides adjacent to each of the first end surface and the second end surface (fig.1 second edge adjacent to front/first end surface).   
With respect to claim 13, Kohda discloses the substrate has a semipolar plane ([0081]).  
With respect to claim 14, Kohda discloses the stacking structure includes a group III nitride semiconductor ([0039-40]).   
With respect to claim 15, Kohda discloses a method of manufacturing a semiconductor light-emitting element (fig.1), the method comprising: forming a stacking structure that includes: a first surface (fig.1 lowermost surface); a second surface facing the first surface (fig.1 uppermost surface); a third surface between the first surface and the second surface (fig.1  front facet), wherein the third surface is perpendicular to the first surface (as seen via the axis and plane notations in fig.1/2 and [0038]); a substrate (fig.1 #1); and a semiconductor layer (fig.1 #2-18), wherein the substrate and the semiconductor layer are between the first surface (fig.1) and the second surface (fig.1), the substrate and the semiconductor layer are in this order from a side on which the first surface is located, the substrate includes a compound semiconductor (GaN based, [0029]), the semiconductor layer is crystal-grown on the substrate ([0029-30]), the semiconductor layer includes a light-emitting region (fig.1 portion of #10 at #25, [0040]), and the forming of the stacking structure includes forming a first depression (fig.1 #30 on right front) on at least a portion of a first edge (fig.1 upper front) of the stacking structure, wherein the first edge is adjacent to the second surface of the stacking structure, and the first depression includes a first portion and a second portion, wherein the first portion (fig.1 portion of #30 directly abutting central guide region) is closer to the light emitting region than the second portion  (fig.1 portion of #30 extending from the portion abutting central guide region) in an extending direction of the first edge (fig.1 upper front edge), and forming a second depression (fig.1 #35a on right front) on a second edge (fig.1 where front facet and right side meet) of the stacking structure, wherein the second edge extends along a thickness direction of the stacking structure (fig.1 #35a extends to substrate), the second portion of the first depression is closer to the light emitting region than the second depression (fig.1 as defined above; see annotated fig.1 above), the second depression is in contact with the first depression (the first depression meets/contacts the second depression at the bottom of the first depression and top of the second depression; see annotated figure 1 above), and an entirety of the second depression is closer to the third surface than an entirety of the first depression (based on the amount of border shared with the identified third surface; see annotated figure 1 above).  
The Examiner also notes a third side of Kohda could alternatively be interpreted as a lateral side (still being perpendicular as seen via the axis and planes in fig.1/2 and [0038]), and since the identified second depression is the ONLY depression which contacts the alternate third surface (near bottom portion of substrate) the entirety of the second depression would necessarily be closer to the alternate third surface than an entirety of the first depression (see annotated fig.1 above).
With respect to claim 16, Kohda discloses a plurality of element regions each corresponding to the stacking structure are formed on the substrate (as seen in fig.4/5), and thereafter an end surface of the stacking structure is formed by cleaving ([0052]), and the cleaving includes forming a fourth depression (fig.1 #30 on right side) extending along one direction on at least a portion of regions between respective element regions of the plurality of element regions of the second surface (as seen in fig.4), wherein the fourth depression corresponds to the first depression, forming a hole (fig.1 #35a on right) penetrating through the stacking structure (fig.1 extends to substrate) on at least the portion of the regions between the respective element regions (as seen in fig.4), wherein the hole corresponds to the second depression, and forming the end surface with use of a region corresponding to the fourth depression and the hole as a cleaving line (fig.4/5, [0052-53]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohda in view of Kawakami et al. (US 2003/0030053).
With respect to claim 4, Koha teaches the device outlined above, but does not teach a third depression on at least a portion of a third edge of the stacking structure, wherein the third edge is adjacent to the first surface of the stacking structure, and the third edge is opposite to the first edge in fig.1.  Kawakami teaches a similar laser device with cleaving depressions (fig.7) and an additional third depression on a a third edge as shown in figure 12 #15. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the additional depression demonstrated by Kawakami in the device of figure 1 of Kohda in order to provide further cleavage assistance (Kawakami, [0158]).
With respect to claim 9, Kohda teaches the device outlined above, but does not teach a cross-sectional shape of each of the first depression and the second depression is a square shape, a triangular shape, or a trapezoidal shape.  Kawakami further teaches a cross-sectional shape of each of the first depression and the second depression is a square shape, a triangular shape, or a trapezoidal shape (fig.7 #24a and #24b have parallel lower and upper sides with non-parallel lateral sides).  It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the depression cross sections of Kohda to the trapezoidal type shape as demonstrated by Kawakami as Kawakami has shown such a shape to function well for cleaving and would provide an alternate shape for guiding the wave of the laser of Kohda.
With respect to claim 12, Kohda teaches the device outlined above, including the stacking structure has a rectangular parallelepiped shape (fig.1), and has a first end surface including the light-emitting region and a second end surface opposite to the first end surface (fig.1 front/rear facets), and29SP366961 the third edge is a portion corresponding to each of a side adjacent to the first surface and the first end surface and a side adjacent to the first surface and the second end surface (as seen in fig.12 of Kawakami as modified above).  

Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohda in view of Takagi et al. (US 2011/0176569).
With respect to claim 3, Kohda teaches the device outlined above, including the second depression to extend into the substrate (fig.1 #35a), but does not specify the second depression is continuous from the first surface to the second surface of the stacking structure. Takagi teaches similar cleavage assist grooves which extend fully from the upper to lower surfaces (fig.1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to extend the depressions of Kawakami fully through the substrate as demonstrated by Takagi in order to reduce the amount of material needed to fracture and thereby reduce unwanted cracking.  
With respect to claim 17, Kohda teaches the device outlined above including the hole to be formed via laser irradiation ([0064]), but does not teach the fourth depression AND the hole are each formed by laser irradiation. Takagi further teaches using laser scribing to produce the depressions/holes ([0070]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the laser scribing method of Takagi to form the depressions/holes of Kohda in order to provide smoother surfaces for cleaving as well as to more easily extend completely through the device as opposed to an etching process (Kohda, [0061]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are found to teach similar cleavage structures:
US 2009/0101927, 2009/0262771, 7924897, 5753966, 2010/0240159, 2020/0388985, 2020/0021083, 7903709, 5629233.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828